DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2. The terminal disclaimer filed on  05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US. Pat. Nos.  10,321,057 and 10,742,884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3. Claims [1-17 and 19-24] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
Re Claims [1 and 11] none of the prior arts on the record alone or in combination
teaches or reasonably discloses: an imaging device, comprising: control the display device to change a display for each working mode of a plurality of working modes of the streaming transfer function, wherein the display for a first working mode of the plurality of working modes is different from the display of a second working mode of the plurality of working modes, and the plurality of working modes comprises a stop mode, a standby mode, and an executing mode; in conjunction with the other limitation of the claim.

Claims 2-10 and 21 are allowed due to their direct or indirect dependency on claim 1.

Claims 12-17 and 19-20 are allowed due to their direct or indirect dependency on claim
11.

Re Claims [22-24] none of the prior arts on the record alone or in combination
teaches or reasonably discloses: an imaging device, comprising: control, based on an operational duration of the operational switch that is equal to or less than a threshold duration, an illuminating unit to change from a first illumination state to a second illumination state, wherein the first illumination state is associated with a first working mode of a plurality of working modes of the streaming transfer function, the second illumination state is associated with a second working mode of the plurality of working modes, the first illumination state associated with the first working mode is different from the second illumination state associated with the second working mode, and the plurality of working modes comprises a stop mode, a standby mode, and an executing mode; in conjunction with the other limitation of the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698